PER CURIAM:
Writ granted. The ruling of the court of appeal ordering an evidentiary hearing to address defendant's entitlement to an out-of-time appeal is reversed, and the district court's ruling denying the application for post-conviction relief is reinstated. Defendant pled guilty pursuant to a negotiated agreement, was sentenced in conformity therewith, and was informed at the time of his plea that he was waiving his right to appeal. Therefore, he has not shown that he is entitled to an out-of-time appeal. See State v. Counterman , 475 So.2d 336 (La. 1985).